Citation Nr: 1044140	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  07-05 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a psychiatric 
disability, to include depression and anxiety.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from February 1966 
to November 1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
which in part denied service connection for headaches and a 
nervous condition.  

The record reveals that the Veteran's claim for service 
connection for a "nervous condition" is really a claim for 
service connection for a psychiatric disability.  The Board has 
recharacterized this issue to more accurately reflect the 
Veteran's claim.  

In February 2008, the Veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of his testimony is associated with the claims file.  

The case was previously before the Board in May 2009, when it was 
remanded for additional development to include examination of the 
Veteran and medical opinions.  The requested development has been 
completed.  The Board now proceeds with its review of the appeal.  







FINDINGS OF FACT

1.  The Veteran had multiple concussions prior to entry into 
active service; this was noted on entry examination along with 
the Veteran report of a history of frequent and severe headaches.  
.  

2.  In August 1966, a Medical Board examination of the Veteran 
was conducted with a diagnosis of post concussive syndrome that 
existed prior to service.  

3.  A September 1966 Service Department Medical Board Report 
indicated a diagnosis of encephalopathy due to remote trauma with 
headache; the Medical Board found that the condition was not 
incurred during service, but rather existed prior to service and 
was not permanently aggravated by service.  

4.  Clear and unmistakable (obvious or manifest) evidence 
demonstrates that the Veteran's headaches and nervousness as 
symptoms of post concussive syndrome existed prior to service to 
rebut the presumption of soundness.

5.  Clear and unmistakable evidence (obvious or manifest) 
demonstrates that the pre-service disability of post concussive 
syndrome with headaches and nervousness did not undergo an 
increase in severity during service.  

6.  The preponderance of the evidence shows that any present 
findings of headaches or a psychiatric disability are not related 
to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches are not 
met.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307(a)(6), 3.309(e), 
3.310(a) (2010).

2.  The criteria for service connection for a psychiatric 
disability, to include depression and anxiety, are not met.  
38 U.S.C.A. §§ 101(16), 1110, 1116, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307(a)(6), 3.309(e), 
3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a July 
2005 letter, which substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim, the relative 
duties of VA and the claimant to obtain evidence.  A March 2006 
letter provided notice which complied with the requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). The case was 
subsequently re-adjudicated in the Statement of the Case issued 
in January 2008 and multiple Supplemental Statements of the Case, 
the most recent being in June 2010.  

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.) See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, and private treatment 
records.  VA has also assisted the appellant in obtaining 
evidence, and afforded him the opportunity to present hearing 
testimony, written statements, and evidence.  The Veteran was 
accorded VA Compensation and Pension examinations in December 
2005 and September 2009.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision at 
this time.

II.  Service Connection

A.  Law and Regulations

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service. 38 U.S.C.A § 1110.  
"Service connection" basically means that the facts, shown by 
the evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein.  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions.  Where chronicity of a 
disease is not shown in service, service connection may yet be 
established by showing continuity of symptomatology between the 
currently claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in service. 38 
C.F.R. § 3.303.

In the present case the Veteran's claim generally involves a 
claim of aggravation of a disability which pre-existed service.  
He claims that he incurred several head injuries prior to service 
which were aggravated during his active service.  

A Veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 
1131, 1132; 38 C.F.R. § 3.304(b).

If a preexisting disorder is noted upon entry into service, the 
veteran cannot bring a claim for service connection for that 
disorder, but the veteran may bring a claim for service- 
connected aggravation of that disorder.  In that case section 
1153 applies and the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If aggravation is established, the burden shifts to the 
government to show a lack of aggravation by establishing "that 
the increase in disability is due to the natural progress of the 
disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 
19 F.3d at 1417. 

Clear and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  38 C.F.R. § 3.306(b).



B.  Factual Background

The Veteran served on active duty from February to November 1966, 
a period of 9 months.  Entrance examination of the Veteran was 
conducted in September 1965.  On the report of medical history 
the Veteran indicated "yes" to questions which asked if he 
presently had, or had a history of:  dizziness or fainting 
spells; frequent or severe headache; and, epilepsy or fits.  The 
medical history also noted that the Veteran had "head injuries 
last four years."  The physician's summary also noted "multiple 
brain concussions - last in [19]65 - no sequelae"  On the actual 
physical examination report, no abnormalities were indicated.  
However, the examining physician noted a significant medical 
history of "multiple brain concussions - no apparent sequelae."

A February 1966 service department treatment record reveals that 
the Veteran was seen in the emergency room for complaints of 
dizziness and headaches within two weeks of entry on to active 
duty.  The Veteran reported a history of intermittent dizziness 
and headaches since 1962.  He reported having had multiple 
recurrent head injuries prior to service.  The last one was in an 
automobile accident in 1964, and he indicated he was unconscious 
for approximately 5 hours from that injury.  He also reported a 
history of epilepsy in childhood.  Neurologic examination was 
essentially normal and the diagnosis was "possible post 
concussion syndrome."  He was provided Darvon for his headache 
pain. An April 1966 service treatment record again reveals 
complaints of headaches and dizziness for which he was again 
prescribed medication.  Another April 1966 service treatment 
record indicated an assessment of muscle tension headaches and he 
was prescribed Fiorinol to treat the pain.  An April 1966 
physical profile serial report indicated that the Veteran had a 
"history of 5 concussions - frequent headaches."  He was fit 
for duty with the restriction of "no strenuous activity, such as 
judo and strenuous PC."  It was recommended that his career 
field be changed to remove him from the Air Police.  Service 
treatment records dated May and June 1966 reveal that he was seen 
at the medical dispensary several times for complaints of 
headaches.  

A service treatment records entry dated June 1, 1966 indicates 
that the Veteran had "headaches.  Has had 4 concussions - the 
last 1 years ago.  Probably post-concussive syndrome.  Says 
headaches make him very nervous."  He was prescribed Librium to 
treat his symptoms.  A treatment note dated June 8, 1966 states 
that the Veteran reported being "no better.  Very nervous.  
Working in Motor Pool - outside a lot.  Very nervous."  His 
prescribed medications were changed at this time.  A June 13 
treatment note indicated no change and that the Veteran believe 
that the "pills are making him nervous.  Tells me now he was 
addicted to 'diet pills' about a year ago."  Subsequent 
treatment notes dated in June 1966 show continued complaints of 
headache and being "nervous."  

In July 1966, a full neurology evaluation of the Veteran was 
conducted.  The reason for the evaluation request was the Veteran 
had a "past history of four concussions (the last one a year 
ago) suffers from severe daily headaches.  Had a 'borderline' EEG  
at Lackland 24 Feb 66.  Also complains of a 'nervous problem', 
probably primary, but maybe secondary to daily headaches."  On 
neurology examination the physician noted the Veteran's history 
of multiple pre-service head injuries and concussions.  The 
Veteran also reported a history of being told by a physician 
prior to service that the concussions made him "nervous."  The 
Veteran reported his "headache as being bifrontal and a bit 
toward the right temporal region.  It is present every day and on 
most days will become quite severe, almost incapacitating the 
patient."  On examination the Veteran was vague in responding to 
questions and had somewhat flat affect.  No neurologic deficit 
was found.  The neurologist's medical opinion was that the 
Veteran had post-concussive syndrome and should be separated from 
active duty. 

Service treatment records dated in August 1966 reveal that the 
Veteran was diagnosed with post concussive syndrome and that 
separation was recommended as the condition existed prior to 
service (EPTS).  In August 1966, a Medical Board examination of 
the Veteran was conducted.  No neurologic of psychiatric 
abnormalities were noted.  However a diagnosis of "post 
concussive syndrome, EPTS," was indicated.   

A September 1966 treatment record indicates "anxiety - PE 
(physical evaluation) Board."  

A September 1966 service department Medical Board Report 
indicated a diagnosis of "encephalopathy due to remote trauma, 
headache."  The Medical Board found that the condition was not 
incurred during service, but rather existed prior to service and 
was not permanently aggravated by service.  

A December 2003 private hospital record reveals that the Veteran 
was treated for a single syncopal episode at that time.  This 
record also noted the recent death of the Veteran's wife.  

Treatment records dated from 1999 to the present have been 
obtained from the Veteran's private primary care physician.  A 
May 2005 record indicates that  the Veteran reported feelings of 
depression since the death of his wife approximately one year 
earlier.  An assessment of "depression, new" was made and the 
Veteran was prescribed Prozac.   A January 2007 treatment note 
indicates that the Veteran reported a problem with chronic 
headaches.  He reported his remote history of concussions and 
that he was discharged from the military for this his can 
headaches.  He reported that he had dull headaches which were 
"now located in the lower part of his neck and upper shoulder 
area.   He reported still missing his deceased wife and that he 
had complaints of insomnia.  The assessment indicated insomnia 
and chronic headaches.  The Board notes that this is the first, 
and only, record from the Veteran's private primary care provider 
in which he indicates he has complaints of chronic headaches.  
This record was made after the Veteran filed his claim for 
service connection, and notes that the Veteran was awaiting 
evaluation by VA.  Interestingly, a subsequent treatment record 
dated February 2008, does not indicate and complaints of, 
diagnosis of, or treatment for headaches.  

In December 2005, a VA neurology examination of the Veteran was 
conducted.  The examiner noted the Veteran's history of multiple 
pre-service head injuries and concussions.  The Veteran reported 
having lifelong bifrontal headaches usually in the morning.  He 
reported that the headaches were not accompanied by other 
symptoms such as nausea, vomiting, or focal neurologic symptoms.  
He also reported a history of depression, nervousness, and 
anxiety.  He indicated it was a particular problem during service 
and has recurred intermittently over his life.  He also reported 
that he "gets nightmares concerning the service at times."  
After full examination, the diagnosis was chronic muscle 
contraction like headaches and a history of anxiety and 
depression.  The examiner noted that the Veteran's anxiety was a 
significant problem after the concussions and that he may have 
had a component of post concussion syndrome at that time "but 
certainly would have any major residual from that 46 years 
later."  

In September 2009, the most recent VA examination of the Veteran 
was conducted.  The examining physician noted the Veteran's 
history of pre-service head injuries and his long history of 
headaches and reviewed the evidence of record including all 
private and military medical records.  On mental status 
examination the Veteran reported a history of suicidal feelings 
about 6 years ago with the death of his wife of 35 years.  He 
denied current symptoms of depression but indicated having a 
"mid level" of nervous or anxiety about 25 percent of the time.  
The examiner noted the diagnoses of depression and anxiety made 
in the Veteran's private medical records and indicated that they 
were made by a primary care provider without full psychiatric 
work up.  The examiner indicated that the Veteran had never been 
diagnosed with a "true DSM Anxiety Disorder by a mental health 
professional."  The Veteran described some sleep impairment with 
awakening every few hours.  He reported occasion dreams about 
having to re-enlist, or getting drafted, but the examiner noted 
that these were not trauma-related dreams.  The examining 
physician indicated that no current psychiatric diagnosis was 
warranted.  The examining physician's medical opinion was that it 
is not likely that any neurologic disorder, including headaches,  
began during service or was caused by any incident of service.  
The physician also indicated that the neurology disorder that 
pre-existed service did not undergo any permanent increase in the 
basic level of severity during service.  

The Veteran has presented numerous statements and testimony with 
respect to his claims.  He filed his present claim in June 2005 
on a VA Form 21-526.  On this form he specifically indicated 
nervousness as a symptom of head injury dating back to 1962, 
which was four years prior to service.  He indicated a history of 
headaches dating back to April 1966, which would place onset of 
headache symptoms during service.  However, this is contradicted 
by the entrance examination history and service treatment records 
dated prior to April 1966, which show a history of chronic and 
severe headaches existing prior to service.  

In an April 2006 written statement the Veteran reported having 
"nightmares about being drafted again for service."  He 
indicated his belief that this was a psychiatric disability 
incurred during service and independent of his pre-service head 
injuries.  The 2009 VA examination report indicated that dreams 
about having to re-enlist, or getting drafted, were not trauma-
related dreams, nor was any psychiatric disability diagnosed.  

In February 2008, the Veteran presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  He testified 
that he was not diagnosed with a nervous disorder prior to entry 
into service.  He stated that his first symptoms of anxiety 
manifested during service.  He testified he was treated for a 
"nervous condition" from shortly after service until the 1980s, 
by a private physician, but that those records were unavailable.  
He testified that he got daily headaches which were dull.  He 
also testified that his headaches occasionally become severe 
resulting in dizziness, vomiting, and disorientation 
approximately twice a month.  He also indicated shoulder pain 
with his headaches.  He indicated that he never lost work because 
of his headache and that he was presently treated for headaches 
by his primary care provider.   

Following the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's principal 
responsibility to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober,229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 
155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 
(1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000) 
(Observing that in case where the claimant was also a physician, 
and therefore a medical expert, the Board could consider the 
appellant's own personal interest); citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that while interest 
in the outcome of a proceeding "may affect the credibility of 
testimony it does not affect competency to testify." (citations 
omitted).  

A hearing officer may properly consider the demeanor of the 
witness, the facial plausibility of the testimony, and the 
consistency of the witness' testimony with other testimony and 
affidavits submitted on behalf of the veteran."  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).   

The Board finds the Veteran's hearing testimony and written 
statements with respect to the onset of his symptoms of headaches 
and nervousness to lack credibility.  The Veteran's claim and 
hearing testimony assert that he had symptoms of nervousness and 
headaches only upon entry to service.  This is in direct 
contradiction to the history disability provided on his 1965 
entrance examination medical history.  It is also contradicted by 
the history of symptoms he provided on this 2005 VA claim form, 
and the history he provided during treatment for headaches during 
active service.  
C.  Analysis

With respect to the Veteran's claim for service connection for 
headaches, the evidence of record clearly and unmistakably 
establishes that he had multiple concussions prior to entry into 
active service.  This was noted on entry examination along with 
the Veteran report of a history of frequent and severe headaches.  
The August 1966, Medical Board examination report stated a 
diagnosis of post concussive syndrome that existed prior to 
service.  The September 1966 Service Department Medical Board 
Report indicated a diagnosis of encephalopathy due to remote 
trauma with headache.  The Service department Medical Board found 
that the condition was not incurred during service, but rather 
existed prior to service and was not permanently aggravated by 
service.  The 2009 VA examination report indicates that the 
Veteran headache disorder pre-existed service and did not undergo 
an increase in severity during service.  The Veteran asserts that 
he has been treated for daily headaches ever since service.  
However, he indicates most treatment records prior those of his 
current physician are unavailable.  His current private treatment 
records only show one instance of a diagnosis of chronic headache 
which was made when he reported the symptoms in conjunction with 
his current claim.  With this one exception, the Veteran's 
medical records from his current primary care provider do not 
show any complaints of, or treatment for headaches.  The evidence 
of record clearly and unmistakably establishes that the Veteran's 
headaches pre-existed his entry into active military service, and 
did not undergo an increase in severity during service.  
Accordingly, service connection for headaches is not warranted.  

With respect to the claim for service connection for a 
psychiatric disability, the 2009 VA examination report indicates 
that the Veteran does not meet the criteria for a current 
diagnosis of any disability, either anxiety disorder, or 
depressive disorder.  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

To the extent that the Veteran has diagnoses of depression and 
anxiety in recent private medical records, and was treated with 
medication, during the pendency of the current claim, service 
connection may still be warranted.  See McClain v. Nicholson, 21 
Vet. App. 319 (2007).  However, the 2009 VA examination indicates 
that the diagnoses were not in accord with the DSM and were not 
made by a mental health professional.  Moreover, to the extent 
that the recent private medical records contain diagnoses of 
depression and/or anxiety, the symptoms are related to current 
precipitating factors such as the recent death of the Veteran's 
wife.  The private treatment records do not relate any current 
psychiatric diagnosis to the Veteran's pre-existing post 
concussive syndrome or to active service.  

To the extent that the Veteran claims service connection for 
"nightmares about being drafted again for service," as a 
psychiatric disability incurred during service and independent of 
his pre-service head injuries, the 2009 VA examination report 
indicated that dreams about having to re-enlist, or getting 
drafted, were not trauma-related dreams, and do not meet the 
criteria for the diagnosis of a current psychiatric disability.  

Clear and unmistakable (obvious or manifest) evidence is against 
the service connection claims for headaches and a psychiatric 
disability, to include anxiety and depression; there is no doubt 
to be resolved; and service connection is not warranted.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Service connection for headaches is denied.

Service connection for a psychiatric disability, to include 
depression and anxiety, is denied.



____________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


